Citation Nr: 1750827	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-26 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a foot disorder, to include bilateral hammertoes.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left ankle disability.

3.  Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) for the period prior to November 12, 2016, and in excess of 70 percent thereafter.

4.  Entitlement to a compensable rating for left ankle sprain disability for the period prior to October 25, 2016, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1998 to January 1999, from January 2006 to May 2007, and from May 2010 to January 2012, with additional periods of service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a February 2014 hearing at her local RO, and a transcript of the proceeding has been associated with the record.  

This appeal was last before the Board in February 2016, where it was remanded for further development.  The Board finds that there has been substantial compliance with the directives of this latest Remand decision, including the procurement of new VA examinations and opinions for the claimed conditions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Following this latest evidentiary development, the RO granted the issues of entitlement to service connection for bilateral shin splints and migraines, and increased the evaluations of the Veteran's left ankle disability to 10 percent disabling, effective October 25, 2016, and for PTSD to 70 percent disabling, effective November 12, 2016.  As the November 2016 rating decision fully granted the claims of entitlement to service connection for shin splints and migraines, the Board finds that neither issue is in appellate status nor before the Board.  Regarding the increased evaluations for PTSD and left ankle disability, despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluation for either condition.  As a result, she is presumed to be seeking the maximum possible evaluation.  Thus, the issues remain on appeal, as the Veteran has not indicated satisfaction with the 70 percent and 10 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's bilateral hammertoe disability pre-existed her second tour of active duty service as it was noted at the time of entrance, and it is at least in relative equipoise as to whether military service permanently aggravated the disability beyond the natural progression during said tour of active duty.

2.  The preponderance of the evidence shows that a right ankle disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, or a service-connected disability.

3.  For the period prior to November 12, 2016, Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.

4.  From November 12, 2016, the Veteran's PTSD was not manifested by total occupational and social impairment.

5.  Throughout the entire period on appeal, the Veteran's left ankle was largely asymptomatic, demonstrating mild pain intermittently prior to October 25, 2016, and mild pain, slightly decreased ROM, and subjective instability thereafter.  


CONCLUSIONS OF LAW

1.  Pre-existing bilateral hammertoes were aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2017).

2.  The criteria for service connection for a right ankle disorder, as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  Prior to November 12, 2016, the criteria for an initial rating of 50 percent disabling, but no higher, for PTSD, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1- 4.14, 4.130, Diagnostic Code (DC) 9411 (2017).

4.  From November 12, 2016, the criteria for a rating higher than 70 percent disabling for PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, DC 9411 (2017).

5.  The criteria for an increased rating for a left ankle disability have not been met at any point during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5270-5274 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board stresses that the instant decision is the product of a thorough review of the Veteran's record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

VCAA

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2017)).  Neither the Veteran nor her representative has raised any argument with the duties to notify or duty to assist, to include during her February 2014 Board hearing.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Service Connection

The Veteran is seeking entitlement to service connection for a disorder of the bilateral feet, claimed as hammertoes, and for a right ankle disorder, to include as secondary to her service-connected left ankle.  See February 2014 Board hearing transcript.

Applicable Law

Service connection will be granted for disability that results from injury or disease in the line of duty in active military service or, if pre-existing such service, was aggravated by in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Furthermore, service connection may be warranted on a secondary basis.  A disability that is proximately due to or the result of a service-connected injury or disease shall be service-connected.  38 C.F.R. § 3.310.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either: (a) caused by, or (b) aggravated by a service-connected disability.

Bilateral Hammertoes

The Veteran asserts that her bilateral hammertoes pre-existed her second deployment and were aggravated beyond natural progression during this period of active duty as evidenced by her in-service complaints and post-service medical treatment.  See February 2014 Board hearing transcript ("Veteran had foot surgery prior to her second period of active duty...mobilized with no active foot condition...complained of left foot pain during her deployment...12/2/10, right great toe and third digit is curving to the right causing discomfort with wear of shoes. The shoes in this case are combat boots.")  

Facts & Analysis

As an initial matter, the Board finds that the Veteran has a current disability, thus the first element of service connection is met.  See i.e. February 2012 VAMC Podiatry note ("Hammertoe repair").

Furthermore, the Board finds that the Veteran's bilateral hammertoe condition preexisted her second tour of active duty service and was "noted" upon entrance.  In this regard, the Veteran herself has testified accordingly and such testimony is corroborated by VAMC treatment records identifying "arthritic hammertoe" in March 2004 which follows her first tour of active duty and predates her second tour beginning January 2006.  Moreover, service treatment records include an Initial Medical Review contemporaneous to her second deployment in which she indicated that she "had feet surgery," and same was identified by the initial reviewer as "hammer toe repair Apr 05 [zero] current problems."  In view of these findings, VA's presumption of soundness did not attach at service entrance.  See 38 U.S.C.A. § 1111.  Thus, the question becomes whether the preexisting foot disability was aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

On the question of aggravation, the relevant evidence includes a March 2006 service treatment record on which she indicated that she was experiencing "left foot pain" and it was recommended that she "chang[e] to more comfortable boots."  Active duty records do not specifically identify any foot disorder diagnosis including hammertoes during her second tour of duty, but post-service medical records reflect demonstrate that the Veteran underwent further medical treatment for the condition, as identified in VAMC medical records and by the Veteran's treating podiatrist in 2009.  See February 2009 Foot Care Center opinion ("[Veteran] experienced painful hammertoe condition bilateral exuberated by excessive ambulation in army boots"); see also December 2013 VAMC Podiatrist note ("Discussed conservative vs. surgical tx options for painful hammertoe").

The evidence also includes a January 2017 VA examination which posits an opinion contradicting the private examiner noted above.  However, the Board finds the conclusion reached by the VA examiner to be of questionable probative value.  Specifically, the stated rationale merely relies upon the lack of any "acute trauma" in which to have caused any aggravation to the pre-existing condition.  This limited rationale completely disregards the Veteran's statements and testimony attesting to aggravation from ill-fitting combat footwear, a fact reflected by the March 2006 in-service complaint of foot pain with recommendation of "more comfortable boots."

After a review of all the evidence, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's pre-existing bilateral hammertoe disorder was aggravated by service.  Although the Veteran did not specifically seek treatment for "hammertoe" symptoms in service, she reported foot problems while on active duty, and these issues were tangentially related by the physician to her footwear.  Further, the February 2009 podiatrist specifically opined that the Veteran's bilateral hammertoe had been "exuberated by excessive ambulation in army boots." 

Because the evidence shows worsening occurred during service, and there is no specific finding that the increase in disability is due to the natural progress of the disease, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  The Board finds that the evidence in this case is not clear and unmistakable to show that no aggravation of the pre-existing bilateral hammertoe took place; therefore, the Board finds that the preexisting bilateral hammertoe was aggravated by service, that is, that the preexisting bilateral hammertoe worsened beyond its normal progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Accordingly, resolving reasonable doubt in favor of the Veteran, service connection for bilateral hammertoe by way of aggravation is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Ankle

The Veteran is seeking entitlement to service connection of a right ankle disorder.  Specifically, she claims that her current problems stem from her service-connected left ankle injury as she was "unable to function on one leg," thus distributing all her weight on the right side.  See February 2014 Board hearing transcript.
Facts & Analysis

As an initial matter, the Board finds that the Veteran has a current disability, thus the first element of service connection is met.  See October 2016 VA examination ("Lateral collateral ligament sprain (chronic/recurrent)...date of diagnosis: Right 2016").  Nor is there any dispute that the service treatment records show that the Veteran suffered an injury to her left ankle during active duty, for which service connection has been established for recurrent left ankle sprain.  See March 2008 rating decision.

Regarding a causal nexus between the Veteran's current right ankle sprain disorder and her service-connected left ankle disability, the Board finds that the October 2016 VA examination is the most probative evidence of record.  The October 2016 VA examiner conducted a thorough and detailed in-person examination and review of the Veteran's file and provided adequate rationale for the opinions that the Veteran's right ankle disorder was not related to service, nor caused by or aggravated beyond a natural cause by the Veteran's service-connected left ankle disability.  The Veteran reported experiencing bilateral ankle pain since 2006, with a "3" severity on a "0-10 scale," and with exacerbation from walking and running.  The examiner conducted a physical evaluation with imaging tests, noting a 2016 diagnosis date of recurrent right sided sprain, without evidence of degenerative or traumatic arthritis.  With regard to the Veteran's claim that her right ankle disorder is secondary to her service-connected left ankle, the October 2016 VA examiner opined that the right ankle was less likely than not caused by, a result of, or aggravated by the Veteran's service connected left ankle disability.  The examiner concluded that "medical evidence does not support the Veteran's claim," identifying that the documentation of record, along with medical literature and clinical expertise did not support such a finding.  The examiner further identified that the Veteran did not demonstrate an "altered gait" or other condition as to relate the two disabilities.  

As the VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations, the Board accords great probative weight to the October 2016 medical opinion.  See Nieves-Rodriguez, supra.  Moreover, the Board notes that the record is bereft of any medical opinion in support of a causal nexus, or, significantly, any right ankle diagnoses, complaints or treatment absent the recent VA examination.  

While the Veteran contends that her right ankle disorder is secondary to her left ankle disability, the Board accords her statements regarding the etiology of the disorder little probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of right ankle strain involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, based on the foregoing, the Board finds that service connection for the Veteran's right ankle disorder is not warranted on a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

Service connection for PTSD was established by a March 2008 rating decision, at which time a 30 percent rating was assigned, effective May 15, 2007.  In November 2016, the RO granted an increased evaluation of 70 percent for PTSD, effective November 12, 2016.  The Veteran seeks a higher rating from the date of her initial award through to the present.  

Applicable Law

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id.

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with her routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

It is noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V).  

As the Veteran's PTSD claim was originally appealed to the Board prior to the adoption of the DSM-V, the DSM-IV criteria will also be utilized in the analysis set forth below.  Within the DSM-IV, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While not determinative, a GAF score is relevant as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Prior to November 12, 2016

The Veteran was afforded an initial VA PTSD examination in September 2007.  The Veteran reported that she had been undergoing psychiatric care since April 2007, without any hospitalizations or suicide attempts.  The Veteran reported 
symptoms of weekly nightmares of "Iraq-related content," intrusive thoughts, depression, strained familial relationships, survivor's guilt, avoidance, "little anxious," "mild road rage," isolative, emotionally numb and anhedonia.  Regarding her social history, the Veteran reported that she has lost interest in leisure including movies, going out with friends and cooking.  Mental health examination revealed irritability, Cluster D amnesia, difficulty concentrating, hypervigilance, exaggerated startle response, depression, insomnia, weight loss, fatigue, inadequacy, and loss of sexual appetite.  Symptoms were reported on a daily basis, regulated by medication.  A GAF score of 54 was assigned to PTSD and 52 due to depression.  The examiner concluded that the Veteran was experiencing "mild PTSD symptoms with some accompanying interference and functioning...more isolative and diminished sexual interest...some difficulty concentrating at her job."

The Veteran was next afforded a VA mental health examination in October 2009 with substantially similar results.  The Veteran reported that she had continued with her ongoing psychiatric care since 2007, making 114 mental health visits wherein her sleeplessness and depression were managed with medication and independent therapy for PTSD.  The examiner noted that the Veteran's reported symptoms were consistent with her history and included chronic sadness and depression, crying, sleeplessness, traumatic dreams, isolation, avoidance, anhedonia, loss of interest, difficulty concentrating, and anxiety with "periods of moderate to severe anxiety attacks."  Regarding her social history, the Veteran reported that she felt increasingly isolated from family and friends and having difficulty at her job, transferring to a new location.  Mental health examination revealed proper hygiene, total orientation, intact judgment, no indications of hallucinations or suicidal thoughts, and "always depressed...cried continually throughout the interview."  The examiner noted that her anhedonia had affected her last relationship leading to a breakup and that her reports of difficulty concentrating were consistent with moderate TBI reflected in her record.  PTSD symptoms noted included recurrent and intrusive recollections, avoidance with increasing withdrawal, isolation, estrangement from friends and family, some agoraphobia, hyper arousal and short term memory issues, insomnia due to nightmares, and exaggerated startle response.  A GAF score of 59 was assigned to PTSD and 52 due to depression.  The examiner concluded that the Veteran was isolated, interacted minimally in society, had difficulty sleeping due to nightmares, and had relationship issues related to her symptoms.  However, the examiner noted that the Veteran felt her medication and psychotherapy treatment was "very helpful" and she was advised to continue.

The record includes testimony and statements by the Veteran indicating that her symptoms are more severe than what was represented by the 30 percent initial disability rating, including "constant nightmares...explosive mood swings," and increased isolation, anxiety, avoidance, hypervigilance and insomnia.  See April 2008 VA Form 21-4138; see also February 2014 Board hearing transcript.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The medical evidence of record consists of ongoing and continuous mental health treatment throughout the period on appeal, reflecting mild to moderate PTSD related symptomatology as indicated by GAF scores ranging between 50 and 70 with complaints of a consistent frequency, severity and duration.  See i.e. December 2009 VAMC Mental Health note Veteran responded "a little bit" as to symptoms of intrusive thoughts, disturbing dreams, loss of interest, difficulty concentrating, and reported moderate levels of avoidance and startle response, GAF 55 noted); July 2011 VAMC Mental Health note ("Divorced in 2006...not relationship...continues to have her job...reports depression, not sleeping due to nightmares... having difficulty leaving house at times, less severe than in the past, pt reports being constantly on guard, watchful, and has to be close to exit.  pt denies A/H, V/H, H/I, V/H. Pt has limited social interactions and feels like a burden to family. Pt reports little motivation"); March 2012 Mental Health note ("reported depressed mood, not wanting to interact with others, social withdrawal...Mood was depressed and affect consistent with mood, tearful at times in the session. Speech was soft. No psychotic symptoms were reported or observed. Veteran was oriented x3. Judgment and Insight are good, impulse control good. Veteran did not endorse suicidal or homicidal ideation"); September 2012 VAMC Mental Health note ("patient appeared quite content, which is an indication of a positive treatment effect. The veteran states that working at [VAMC] has reduced her stress - as she is spending less time commuting... most certainly not as 'depressed' as she was previously -- to this MD's mind the latter is a true understatement. She appears significantly improved...she is still waking in the middle of the night once or twice, and checks the doors when she awakens...veteran is clearly improved on the drug combination...GAF score 68"); February 2013 VAMC Mental Health note ("veteran arrived in the office with a smile, and made enthusiastic eye contact. At first she stated that perhaps she was feeling better... She is still awaking in the middle of the night to check the apartment. She has been sleeping with a light in the hallway since she has returned from Iraq...dreams: denies...suicidal ideation: none...GAF score 68").

The Board finds that the evidence most appropriately reflects an initial evaluation of 50 percent disabling for the Veteran's PTSD.  The Board has analyzed whether the above symptoms more nearly approximate a 50 or 70 percent rating under DC 9411 for the period prior to November 12, 2016.  38 C.F.R. § 4.130.  After analyzing all the evidence of record, both lay and medical, the Board finds that these symptoms do not reflect the severity of the symptoms or social and occupational impairment contemplated by a 70 percent disability rating.  While the Veteran's symptoms are of a chronic frequency with a sizable duration, they have also been noted as mild to moderate in their severity.  While the Veteran has had relationship issues and familial estrangement during this period, she maintained dual functional careers with the Reserves and the VA of an extended duration.  Further, the Veteran did not display symptoms such as suicidal ideations or hallucinations, obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, a significant neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  Given these findings, the criteria for a rating of 70 percent or higher for the service-connected PTSD have not been met or more nearly approximated for the relevant period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

For the above stated reasons, for the entire initial rating period prior to November 12, 2016, resolving reasonable doubt in the Veteran's favor, the mental health symptomatology has been shown to have been productive of occupational and social impairment most closely approximating the criteria for a 50 percent disability rating.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3  , 4.7, 4.130, DC 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Following November 12, 2016

The Veteran was most recently afforded a VA examination for her PTSD in November 2016.  The examiner identified diagnoses of depression and PTSD, associating symptoms of arousal, avoidance and intrusive thoughts with PTSD and "some overlap in the negative cognition and sleep disturbance symptoms which are related to her PTSD and her Depression diagnosis."  The examiner opined that the Veteran exhibited occupational and social impairment with deficiencies in most areas attributable to interrelated depressive and PTSD symptoms which are "negatively impacting her social, emotional and occupational functioning."  The Veteran reported a "range and intensity" of symptoms which led the examiner to conclude that they have "worsened since her last C&P exam."  The Veteran reported a three year relationship, but with intimacy issues due to her avoidance symptoms, a continuing career with the VA hindered by forgetfulness, noise disturbance and lack of motivation, and continued mental health treatment without the aid of medication due to the recent birth of her child and nursing.  Upon clinical examination, similar findings for each of the relevant criterion were noted with recurring symptoms of depression, anxiety, suspicion, chronic sleep impairment, impaired judgment, and difficulty in establishing relationships.  No hallucinations were noted, and the Veteran's mood, hygiene, thought process and speech were identified as normal and intact. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the current 70 percent rating appropriately reflects the level of severity of the Veteran's PTSD.  As noted above, the Veteran suffers from symptoms such as depression, irritability, difficulty sleeping and impairment in occupational and social relationships.  There is no evidence that the Veteran experiences symptoms exhibiting total social and occupational impairment.  For example, she did not have symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  In fact, during the VA examinations, the Veteran consistently denied delusions and hallucinations, was appropriately groomed, and oriented to time and place.  Thus, a rating higher than 70 percent is not warranted. 

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.13, DC 9411.  The Board has considered whether any additional diagnostic codes would yield an increased rating; however, as the Veteran is diagnosed with PTSD, the most appropriate diagnostic code is 9411 for PTSD symptoms.

Left Ankle 

The Veteran seeks an initial increased rating for her left ankle disability, characterized as recurrent left ankle sprain.  Such disability has been evaluated as noncompensable until October 25, 2016 where a 10 percent evaluation was assigned.  She asserts that her left ankle disability is more severe than as reflected by the currently assigned ratings.  See February 2014 Board hearing transcript ("time to time it will twist...you feel like it's going to make you fall?...Yes, sometimes").


Applicable Law

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  Examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain 'on use or due to flare-ups.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran's left ankle disability is currently rated under DC 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, DC 5271.  The maximum rating of 20 percent disabling is available under DC 5271 where the limitation of motion in the ankle is marked.  Id.  

The words "moderate" and "marked," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Other potentially applicable diagnostic codes include DC 5270 for ankylosis of the ankle.  Under that DC, any ankylosis in plantar flexion less than 30 degrees warrants a 20 percent evaluation.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees warrants a 30 percent evaluation.  Ankylosis of the ankle in plantar flexion more than 40 degrees, or in dorsiflexion more than 10 degrees or with abduction, adduction, or eversion deformity warrants a 40 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5270 (2015).
Ankylosis of the subastragalar or tarsal joint in a good weightbearing position warrants a 10 percent evaluation, whereas ankylosis in a poor weightbearing position warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5272 (2015). 

Malunion of the os calcis or astragalus with a moderate deformity warrants a 10 percent evaluation, and with a marked deformity warrants a 20 percent evaluation. See38 C.F.R. § 4.71a, DC 5273 (2015).

Finally, an astragalectomy warrants a 20 percent evaluation.  See38 C.F.R. § 4.71a, DC 5274 (2015).

Facts & Analysis

VAMC medical records reflect minimal, sporadic care for left ankle symptoms throughout the period on appeal, reflecting complaints of pain without arthritis or other degenerative changes.  See i.e. August 2007 VAMC MRI ("ankle pain...No fracture or significant degenerative change in the left ankle. The ankle mortise is symmetric"); January 2013 VAMC General note ("pain in joint involving ankle and foot"); October 2014 Podiatrist note ("Ankle:  Dorsiflexion: 5/5...Plantarflexion: 5/5").

The Veteran was afforded a VA examination for her ankle in August 2007.  The examiner noted a diagnosis of recurrent ankle sprain "with no objective finding of ligamentous injury."  The Veteran reported recurrent sprains, pain with weight bearing, and "the sensation of instability."  Physical evaluation revealed full dorsiflexion and plantar flexion.  No ankylosis, shin splints, stress fractures, Achilles tendonitis/rupture, malunion of calcis, or talectomy was found.  No scars or assistive devices were noted.  The examiner noted that imaging studies were normal.  The examiner opined that no comment could be provided regarding functional limitation as "her exam today is unremarkable."

The Veteran was next afforded a VA examination in October 2009.  The examiner provided a diagnosis of "asymptomatic left ankle," noting past history of strains but currently there were no complaints of any symptoms including, pain, weakness, locking, or instability.  Physical evaluation revealed 5/5 strength testing, normal gait, no ankylosis, no arthritis, and normal range of motion (ROM) testing upon repetition.

The Veteran was most recently afforded a VA examination in October 2016, and reported experiencing left ankle pain since 2006, with a "6" severity on a "0-10 scale," and with exacerbation from walking and running.  The examiner conducted a physical evaluation with imaging tests, without evidence of degenerative or traumatic arthritis.  Physical evaluation revealed abnormal dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  Pain on weight bearing was revealed to be a 6 out of 10 with tenderness.  No muscle strength loss, ankylosis or instability was identified and flare-ups were not reported.  

Initially, the Board notes that the Veteran is not shown to have an astragalectomy of the left ankle at any time during the appeal period, nor is there any evidence of evidence of any malunion of the os calcis or astragalus, or ankylosis.  Accordingly, the Board finds that diagnostic codes 5270, 5272, 5273, and 5274 are not applicable in the case at bar and therefore evaluation under those diagnostic codes must be denied.  See 38 C.F.R. § 4.71a, DC 5270-5274.

This leaves the Board with only an evaluation under DC 5271 left to consider.  Currently, the Veteran is evaluated as having a moderate ankle disability throughout the appeal period.  After review of the foregoing evidence, and by resolving doubt in the Veteran's favor, the Board finds that the evidence of record accurately corresponds with the noncompensable and 10 percent ratings assigned through the period on appeal.  Throughout the period on appeal, the Veteran's left ankle was largely asymptomatic, with pain reported on weightbearing in 2007 that appeared to have been resolved until recently, as reflected by the slightly decreased ROM noted in the 2016 VA examination.  The Board has also considered the Veteran's subjective complaints; however, physical testing failed to reveal any instability or other symptoms upon physical evaluation, nor were such complaints reflected in the comprehensive record of medical treatment.  

Accordingly, the Board finds that the current noncompensable and 10 percent ratings accurately contemplate the particular symptoms alleged by the Veteran.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5271.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for bilateral hammertoes, is granted, subject to the laws governing monetary benefits.

Entitlement to service connection for a right ankle disorder, is denied.

Entitlement to an initial disability rating of 50 percent, but no higher, for PTSD, prior to November 12, 2016, is granted, for subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a disability rating in excess of 70 percent disabling for PTSD, for the period following November 12, 2016, is denied.

Entitlement to an increased rating for left ankle disability is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


